                 Case 19-11401-JTD             Doc 118        Filed 07/18/19        Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
 In re:
                                                                 Case No. 19-11401 (JTD)
 JOERNS WOUNDCO HOLDINGS, INC.,
 et al.,                                                         Jointly Administered

          Debtors.1

          DECLARATION OF JANE SULLIVAN OF EPIQ CORPORATE
   RESTRUCTURING, LLC REGARDING THE SOLICITATION OF VOTES AND
 TABULATION OF BALLOTS CAST ON THE JOINT PREPACKAGED CHAPTER 11
 PLAN OF JOERNS WOUNDCO HOLDINGS, INC. AND ITS AFFILIATED DEBTORS

                 I, Jane Sullivan, under penalty of perjury, declare as follows:

                 1.       I am Executive Vice President at Epiq Corporate Restructuring, LLC

(“Epiq”). I am over the age of eighteen years and not a party to the above-captioned action. Unless

otherwise noted, I have personal knowledge of the facts set forth herein.

                 2.       I submit this Declaration with respect to the solicitation of votes and the

tabulation of ballots cast on the Joint Prepackaged Chapter 11 Plan of Joerns WoundCo Holdings,

Inc. and its Affiliated Debtors, dated June 21, 2019 [D.I. 20] (as may be amended, supplemented,

or modified from time to time, the “Plan”). Except as otherwise noted, all facts set forth herein

are based on my personal knowledge or knowledge that I acquired from individuals under my

supervision, and/or my review of the relevant documents. I am authorized to submit this

Declaration on behalf of Epiq. If I were called to testify, I could and would testify competently as

to the facts set forth herein.


          1
                  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Joerns WoundCo Holdings, Inc. (3555); Dynamic Medical Systems, LLC (6816);
Global Medical, LLC (0696); Joerns LLC (3625); Joerns Healthcare, LLC (1510); Joerns Healthcare Mexico Holdings
I LLC (2869); Joerns Healthcare Mexico Holdings II LLC (2942); Joerns Healthcare Parent LLC (2727); Joerns
Services LLC (3441); RecoverCare, LLC (1634); RCJH Cambridge Technologies, LLC (5541); RCJH Merger Sub I,
LLC (3709); and Scott Technology, LLC (8047). The address of the Debtors’ corporate headquarters is 2430
Whitehall Park Drive, Suite 100, Charlotte, NC 28273.
                 Case 19-11401-JTD               Doc 118        Filed 07/18/19         Page 2 of 6



                  3.       Prior to the filing of these chapter 11 cases, Joerns WoundCo Holdings, Inc.

and certain of its affiliates, (collectively, the “Debtors”) designated Epiq as their solicitation agent

to assist the Debtors with, among other things, (i) the balloting process and service of solicitation

materials to parties entitled to vote to accept or reject the Plan, and (ii) the tabulation of votes cast

with respect to the Plan. Epiq and its employees have considerable experience in soliciting and

tabulating votes to accept or reject proposed chapter 11 plans, including without limitation,

prepackaged chapter 11 plans. This Court approved the Debtors’ retention of Epiq as their claims

and noticing agent by the Order Appointing Epiq Corporate Restructuring, LLC as Claims and

Noticing Agent Nunc Pro Tunc to the Petition Date, dated June 26, 2019 [D.I. 54] (the “Retention

Order”). The Retention Order authorizes Epiq to assist the Debtors with notices and other

documents deemed necessary for an orderly administration of the Chapter 11 Cases.2

            Service and Transmittal of Solicitation Packages and Tabulation Process

                  4.       The procedures adhered to by Epiq for the solicitation and tabulation of

votes are outlined in the Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Joerns

WoundCo Holdings, Inc. and its Affiliated Debtors [D.I. 18] (the “Disclosure Statement”) and

the ballots distributed to parties entitled to vote on the Plan (which were attached as Exhibits 6 and

7 of Epiq’s Solicitation Affidavit (defined below)) (collectively, the “Solicitation Procedures”).

I supervised the solicitation and tabulation performed by Epiq’s employees.

                  5.       The Debtors established June 18, 2019 as the record date (the “Voting

Record Date”) for determining which creditors were entitled to vote on the Plan. Pursuant to the



2
          The Debtors are also seeking to retain Epiq as an administrative advisor pursuant to the Debtors’ Application
for Entry of an Order Authorizing the Retention and Employment of Epiq Corporate Restructuring, LLC as
Administrative Advisor to the Debtors Nunc Pro Tunc to the Petition Date [D.I. 88]. The proposed retention order
seeks nunc pro tunc retention and will authorize Epiq to assist the Debtors with, among other things, the service of
solicitation, balloting, and tabulation of votes in support of confirmation of a chapter 11 plan. This proposed retention
is scheduled to be heard on July 25, 2019.
               Case 19-11401-JTD         Doc 118      Filed 07/18/19      Page 3 of 6



Plan and the Solicitation Procedures, only holders with a claim in the following classes as of the

Voting Record Date were entitled to vote to accept or reject the Plan (the “Voting Classes”):

                    Plan Class                                     Class Description
                         3                                         First Lien Claims
                         4                                        Second Lien Claims

No other classes were entitled to vote on the Plan.

               6.      Epiq worked closely with the Debtors and its advisors to identify the holders

entitled to vote in the Voting Classes as of the Voting Record Date, and to coordinate the

distribution of solicitation materials to these holders in accordance with the Solicitation

Procedures. A detailed description of Epiq’s distribution of solicitation materials is set forth in the

Affidavit of Service of Solicitation Materials, which was filed with the Court on July 10, 2019 [D.I.

97] (the “Solicitation Affidavit”).

               7.      In accordance with the Solicitation Procedures, Epiq reviewed, determined

the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot was processed

in accordance with the Solicitation Procedures. To be included in the tabulation results as valid, a

ballot must have been (a) properly completed pursuant to the Solicitation Procedures, (b) executed

by the relevant holder entitled to vote on the Plan (or such holder’s authorized representative), (c)

returned to Epiq via an approved method of delivery set forth in the Solicitation Procedures, and

(d) received by Epiq by 5:00 p.m. (Eastern Time) on July 15, 2019 (the “Voting Deadline”).

               8.      All valid ballots cast by holders entitled to vote in the Voting Classes and

received by Epiq on or before the Voting Deadline were tabulated in accordance with the

Solicitation Procedures.

               9.      The final tabulation of votes cast by timely and properly completed ballots

received by Epiq is attached hereto as Exhibit A.
Case 19-11401-JTD   Doc 118   Filed 07/18/19   Page 4 of 6
Case 19-11401-JTD   Doc 118   Filed 07/18/19   Page 5 of 6



                      Exhibit A
                             Case 19-11401-JTD     Doc 118    Filed 07/18/19     Page 6 of 6



                                         Joerns WoundCo Holdings, Inc., et al.
                                           Exhibit A – Tabulation Summary

                                  Number          Number            Amount         Amount Rejecting
Class    Class Description        Accepting       Rejecting        Accepting                          Class Voting
                                     %               %                %                   %             Results

                                    63               0         $262,844,368.61           $0.00
 3       First Lien Claims                                                                              Accept
                                   100%             0%              100%                  0%

                                    11               0         $120,491,671.18           $0.00
 4      Second Lien Claims                                                                              Accept
                                   100%             0%              100%                  0%
